             Case 1:20-cv-03764-TSC Document 17 Filed 02/05/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



    HUMAN RIGHTS FIRST,

    Plaintiff,

    v.
                                                         Civil Action No. 1:20-cv-3764-TSC
    ALEJANDRO MAYORKAS,1 et al.,

    Defendants.




                  JOINT STIPULATION TO HOLD CASE IN ABEYANCE




1
  On February 2, 2021, Alejandro Mayorkas became the Secretary of Homeland Security.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, he is automatically substituted as
a party
           Case 1:20-cv-03764-TSC Document 17 Filed 02/05/21 Page 2 of 3




                                         STIPULATION

       On January 28, 2021, the Court ordered the parties to meet and confer and file a joint status

report no later than March 5, 2021 addressing the following: “1) whether the current dispute has

been mooted or the parties anticipate that it will be mooted; 2) whether the parties wish to stay this

action for any reason, including the parties’ negotiations over resolving this dispute; or 3) whether

the parties agree that this litigation should continue as anticipated pursuant to the federal rules,

local rules or a scheduling order.” The parties have met and conferred by email and agree that

these proceedings, including the pending motion for preliminary injunction, should be held in

abeyance, as long as the preliminary injunction entered in Pangea Legal Servs. v. U.S. Dep’t of

Homeland Sec., No. 3:20-cv-09253-JD (N.D. Cal. Jan. 8, 2021), and Immigration Equality v. U.S.

Dep’t of Homeland Sec., 3:20-cv-09258-JD (N.D. Cal. Jan. 8, 2021), remains in place. Both

Pangea Legal Servs. and Immigration Equality are stayed pending further order, and a status report

is due April 19, 2021.

       The parties seek an abeyance because the Rule at issue in this case is currently under review

by the Departments, and holding this case in abeyance will allow incoming Department leadership

time to consider the issues in this case and to review the Rule. The parties further propose to submit

a status report to the Court within 90 days, updating the Court on the status of the Rule. This Joint

Stipulation is without prejudice to either side requesting, prior to the filing of the 90 day status

report, to have the case recalendared.

Respectfully submitted,

By:    /s/ Ana C. Reyes                        By:    /s/ Christina P. Greer
       Ana C. Reyes                                   CHRISTINA P. GREER
       Melinda K. Johnson                             Senior Litigation Counsel
       Emma J. Nino†                                  U.S. Department of Justice, Civil Division

       †
        Practice pursuant to LCvR 83.2(g) and supervised by D.C. Bar members pursuant to
D.C. Court of Appeals Rule 49(c)(8).
           Case 1:20-cv-03764-TSC Document 17 Filed 02/05/21 Page 3 of 3



       Helen E. White‡                              P.O. Box 878, Ben Franklin Station
       WILLIAMS & CONNOLLY LLP                      Washington, DC 20044
       725 Twelfth Street, NW                       Tel. (202) 598-8770
       Washington, DC 20005                         Christina.P.Greer@usdoj.gov
       Tel: (202) 434-5000
       areyes@wc.com
                                                    Counsel for Defendants

       Counsel for Plaintiff


Dated: February 5, 2021




       ‡
        Certification to practice pursuant to LCvR 83.2(g) to be submitted; practice supervised
by D.C. Bar members pursuant to D.C. Court of Appeals Rule 49(c)(8).


                                               2
